In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), *346entered October 3, 2000, which, upon a jury verdict, is in favor of the plaintiff and against him in the principal sum of $80,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the trial court properly permitted the plaintiff’s treating physicians to testify at trial, notwithstanding the plaintiff’s failure to provide him with information regarding those physicians pursuant to CPLR 3101 (d) (1) (i). It is well settled that the disclosure requirements of CPLR 3101 (d) (1) (i) do not apply to treating physicians (see, Mantuano v Mehale, 258 AD2d 566; Overeem v Neuhoff, 254 AD2d 398).
The trial court properly refused to charge the jury with respect to Vehicle and Traffic Law § 1180 (a), as there was no evidence that the plaintiff was traveling at an unreasonable or imprudent speed at the time of the accident (see, Putnam v Lamoreaux, 59 AD2d 974).
The defendant’s remaining contention is without merit. Prudenti, P.J., Santucci, Florio and Friedmann, JJ., concur.